180 U.S. 333 (1901)
BLYTHE
v.
HINCKLEY.
No. 347.
Supreme Court of United States.
Submitted January 14, 1901.
Decided February 25, 1901.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*337 Mr. William H.H. Hart, Mr. Robert Y. Hayne and Mr. Frederic D. McKenney for the motions.
Mr. S.W. Holladay, Mr. E. Burke Holladay, Mr. Jefferson Chandler and Mr. L.D. McKisick opposing.
MR. JUSTICE PECKHAM, after making the foregoing statement of facts, delivered the opinion of the court.
The motion to dismiss the writ of error in this case, for lack of jurisdiction, must be denied.
The objections raised by the complaint to the validity of the judgments mentioned therein were that they were void for want *338 of jurisdiction in the courts which rendered them over the questions decided, because of the provisions of the Federal Constitution above recited. Although the claim may not be well founded, the question, nevertheless, was duly raised, and its Federal character cannot be disputed. This necessitates the denial of the motion to dismiss.
But the motion to affirm should be granted because the assignments of error are frivolous and we are convinced the writ was taken only for delay. This is the ground for the decisions in Chanute City v. Trader, 132 U.S. 210, 214, and Richardson v. Louisville & Nashville Railroad Co., 169 U.S. 128, 132.
The original judgment in the Superior Court of California, which was affirmed by the Supreme Court of that State, determined the rights of the defendant in error, and conclusively adjudged her to be the owner of the property in question, unless the judgment was reversed upon appeal. The state courts had jurisdiction over the whole question, including the defence founded upon the Federal Constitution, and if that objection had been properly raised, and appeared in the record, an appeal to this court from the Supreme Court of California could have been taken, if the defence had been overruled. The allegation of the plaintiff in error that the state courts had no jurisdiction to determine the question, because of the facts set forth by him in the complaint herein, is therefore not well founded, and being a mere conclusion of law is not admitted by the demurrer.
This court has already decided the question of jurisdiction of the state courts in Blythe v. Hinckley, 173 U.S. 501, 508, where it was said by Chief Justice Fuller, speaking for that court, that 
"The state courts had concurrent jurisdiction with the Circuit Courts of the United States, to pass on the Federal questions thus intimated, for the Constitution, laws and treaties of the United States are as much a part of the laws of every State as its own local laws and constitution, and if the state courts erred in judgment it was mere error, and not to be corrected through the medium of bills such as those under consideration."
If the Federal question which plaintiff in error claimed existed in the suits in the state court were not plainly enough presented *339 by him to those tribunals so as to permit of their review by this court, that is no answer to the proposition that those judgments are conclusive of the matters therein decided, unless reviewed by this court and reversed in a proper proceeding in error to the state court.
Litigation in regard to the merits of the claim of the defendant in error to this property has been continued by her opponents since the judgments of the state courts, just as if the whole merits of the case had not been decided by the state courts in her favor several times. This court has been asked to review a judgment dismissing the complaint filed in a separate action, brought in the Federal Circuit Court to set aside the state judgments, and this we refused to do on the grounds stated in the report. Blythe v. Hinckley, 173 U.S. supra. It was said in that case:
"The Superior Court of San Francisco was a court of general jurisdiction, and authorized to take original jurisdiction `of all matters of probate,' and the bill averred that Thomas H. Blythe died a resident of the city and county of San Francisco, and left an estate therein; and that court repeatedly decreed that Florence was the heir of Thomas H. Blythe, and its decrees were repeatedly affirmed by the Supreme Court of the State. So far as the construction of the state statute and state constitution in this behalf by the state courts was concerned, it was not the province of the Circuit Court to reexamine their conclusions. As to the question of the capacity of an alien to inherit, that was necessarily involved in the determination by the decrees, that Florence did inherit, and that judgment covered the various objections in respect of section 1978 of the Revised Statutes, and the tenth section of article one of the Constitution of the United States, and any treaty relating to the subject."
In the same case it was said: "We are not to be understood as intimating in the least degree that the provisions of the California Code amounted to an invasion of the treaty-making power or were in conflict with the Constitution of the United States, or any treaty with the United States." This decision conclusively determined that the Superior Court of California and the Supreme Court of that State, upon appeal therefrom, *340 had full jurisdiction to determine the whole case and give the judgments that they have given. Notwithstanding which it is now again argued that those judgments were void for want of jurisdiction.
There must be an end to these claims at some time, and we think that this is a proper occasion to terminate them.
The sole question now remaining before us arises as to the claim made by plaintiff in error under the Constitution of the United States, already referred to, and although it was not in terms decided in the above case, we now say that the provision of the Federal Constitution had no bearing in this case, and that the question is, in our opinion, entirely free from doubt.
Plaintiff urges that never before has the question been directly passed upon by this court. If he means that it has never heretofore been asserted, that in the absence of any treaty whatever upon the subject, the State had no right to pass a law in regard to the inheritance of property within its borders by an alien, counsel may be correct. The absence of such a claim is not so extraordinary as is the claim itself.
Questions have arisen as to the rights of aliens to hold property in a State under treaties between this Government and foreign nations which distinctly provide for that right, and it has been said that in such case the right of aliens was governed by the treaty, and if that were in opposition to the law of the particular State where the property was situated, in such case the state law was suspended during the treaty or the term provided for therein. Counsel cite Geofroy v. Riggs, 133 U.S. 258, a case arising, and affecting lands, in the District of Columbia, in regard to which Congress has exclusive jurisdiction, and in that case Mr. Justice Field, in delivering the opinion of the court, said at page 266:
"This article, by its terms, suspended, during the existence of the treaty, the provisions of the common law of Maryland and of the statutes of that State of 1780 and 1791, so far as they prevented citizens of France from taking by inheritance from citizens of the United States, property, real or personal, situated therein."
But there is no hint in that case that in the absence of any *341 treaty the State itself could not legislate upon the subject and permit aliens to hold property, real and personal, within its borders according to its own laws. This court has held from the earliest times in cases where there was no treaty that the laws of the State where the real property was situated governed the title and were conclusive in regard thereto.
The latest exposition of the rule is found in the case of Clarke v. Clarke, 178 U.S. 186. De Vaughn v. Hutchinson, 165 U.S. 566, 570, is another illustration of the same rule. The right of the State to make this determination by her own laws, in the absence of a treaty to the contrary, is distinctly recognized in Chirac v. Chirac, 2 Wheat. 259, 272, where the court said:
"John Baptiste Chirac having died seized in fee of the land in controversy; his heirs at law being subjects of France; and there being, at that time, no treaty in existence between the two nations; did this land pass to these heirs, or did it become escheatable? This question depends upon the law of Maryland."
In Lessee of Levy v. McCartee, 6 Pet. 102, the question was in regard to the law of New York and the right of an individual to inherit through an alien title to real estate in that State. Mr. Justice Story delivered the opinion of the court, in which he stated that the question resolved itself into "whether one citizen can inherit in the collateral line to another, when he must make his pedigree or title through a deceased alien ancestor. The question is one of purely local law, and, as such, must be decided by this court."
It was not claimed that the State of New York had no power to permit an inheritance through an alien or an inheritance by an alien himself of land situated in that State in the absence of a treaty upon the subject.
There has not been cited a single case where any doubt has been thrown upon the right of a State, in the absence of a treaty, to declare an alien capable of inheriting or taking property and holding the same within its borders. The treaties have always been for the purpose of enabling an alien to take even though the particular State may not have expressly permitted it. But no case has arisen where it was asserted or *342 claimed that a State in the absence of a treaty might not itself permit an alien to take property within its limits.
Again in Hauenstein v. Lynham, 100 U.S. 483, where the question depended upon a consideration of the treaty between the United States and the Swiss Confederation of November 25, 1850, it was said by Mr. Justice Swayne, in delivering the opinion of the court, that "The law of nations recognizes the liberty of every government to give to foreigners only such rights, touching immovable property within its territory, as it may see fit to concede. Vattel, book 2, c. 8, sec. 114. In our country, this authority is primarily in the States where the property is situated." And it is also said in that case, if a law of a State is contrary to a treaty, the treaty is superior under the Federal Constitution, but there is no intimation that when there is no treaty the right of the State does not exist in full force. The treaty, it will be observed, only permitted the alien to take the land, sell it and withdraw and export the proceeds thereof, but might take and hold the same as if he were a citizen on declaring his intention to reside in the State. See also Hanrick v. Patrick, 119 U.S. 156. The question of the extent of the power of the United States to provide by treaty for the inheriting by aliens, of real estate, in spite of the statutes of the State in which the land may be, does not arise in this case, and we express no opinion thereon.
The claim which the plaintiff in error founds upon the section of the Federal Constitution is too plainly without foundation to require further argument. The right of the defendant in error to this property has been in litigation for more than fifteen years, and many years after courts of competent jurisdiction have decided all the questions in her favor, and we think this writ of error, judging by the character of the question sought to be raised under it, has been taken for delay only. The judgment must be
Affirmed.